PER CURIAM.
Petitioner appeals from the trial court’s judgment dissolving the marriage. We have carefully reviewed the transcript and legal file. The trial court acted within its discretion and its findings are supported by the evidence.
*213The trial court awarded the Venice, Illinois real estate to respondent. The record does not indicate whether petitioner signed the note and deed of trust on that property in favor of Magna Bank. We clarify the trial court’s judgment by assigning that debt to respondent and ordering that he hold petitioner harmless on that indebtedness. Rule 84.14.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.1603).